Title: The Vindication No. I, [May–August 1792]
From: Hamilton, Alexander
To: 


[Philadelphia, May–August, 1792]
It was to have been foreseen, that though the virtuous part of those who were opposed to the present Constitution of the UStates while in deliberation before the People would yield to the evidence which experience should afford of its usefulness and safety, there were of a certain character opponents, who as happens in all great political questions would always remain incurably hostile to it. That in the course of its administration, its greatest merits would be in the eyes of such men its greatest blemishes, its most brilliant successes to them occasions of bitter chagrin and envious detraction, its slightest mismanagements subjects of malignant exaggeration, its most trivial misfortunes the welcome topics of virulent accusation and insidious misrepresentation. With some men, the hardest thing to forgive is the demonstration of their errors—the manifestation that they are not infallible. Mortified vanity is one of the most corroding emotions of the human mind; one of the most inextinguishable sources of animosity and hatred.
It was equally to have been foreseen that personal disappointments, would be likely to alienate from the Govt some individuals who had at first advocated its adoption, perhaps from motives not the most patriotic or commendable; that personal rivalships and competitions would throw others into an opposition to its measures without much regard to their intrinsic merits or demerits, and that a third class would embrace the path of opposition as the supposed road to popularity & preferment, raising upon every colorable pretext the cry of “Danger to Liberty” and endeavouring to disseminate among the people false terrors & ill grounded alarms. Phœnomena like these have deformed the political horison and testified the depravity of mankind in all countries and at all times.
It was likewise to have been expected that among the well meaning friends of the Government, there would be a part competent to the proper management of the affairs of the Union, who sensible from experience of the insufficiency of the former system gave their assent to the substitute offered to their choice rather from general impressions of the necessity of a change than from an accurate view of the necessary compass of the authorities which ought to constitute it. When they came to witness the exercise of those authorities upon a scale more comprehensive than they had contemplated and to hear the incendiary comments of those who will ever be on the watch for pretexts to brand the proceedings of the government with imputations of usurpation and tyranny and the factious or indiscreet clamours of those who in and out of the legislature with too much levity torture the Constitution into objections to measures which they deem inexpedient, it was to have been expected, I say, that some such men might be carried away by transient anxieties and apprehensions and might for a moment add weight to an opposition which could not fail to grow out of other causes and the real objects of which they would abhor.
There is a yet another class of men, who in all the stages of our republican system, either from desperate circumstances, or irregular ambition, or a mixture of both, will labour incessantly to keep the government in a troubled and unsettled state, to sow disquietudes in the minds of the people and to promote confusion and change. Every republic at all times has it Catalines and its Cæsars.
Men of this stamp, while in their hearts they scoff at the principles of Liberty, while in their real characters they are arbitrary persecuting intolerant and despotic, are in all their harangues and professions the most zealous, nay if they are to be believed, the only friends to Liberty. Mercenary and corrupt themselves, they are continually making a parade of their purity and disinterestedness and heaping upon others charges of peculation and corruption. Extravagant and dissipated in their own affairs, they are always prating about public œconomy and railing at the Government, for its pretended profusion. Conscious that as long as the confidence of the people shall be maintained in their tried and faithful servants, in men of real integrity and patriotism, their ambitious projects can never succeed, they leave no artifice unessayed, they spare no pains to destroy that confidence and blacken the characters that stand in their way. Convinced that as long as order and system in the public affairs can be maintained their schemes can never be realised, they are constantly representing the means of that order and system as chains forged for the people. Themselves the only plotters and conspirators they are forever spreading tales of plots and conspiracies—Always talking of the republican cause, and meaning nothing but the cause of themselves and their party, virtue & Liberty constantly on their lips, framed usurpation and tyranny in their hearts.
There is yet another class of opponents to the Government & its administration, who are of too much consequence not to be mentioned, a sect of political Doctors—a kind of Popes in Government—standards of political orthodoxy who brand with heresy all opinions but their own—men of sublimated imaginations and weak judgments pretenders to profound knowlege, yet ignorant of the most useful of all sciences, the science of human nature—men who dignify themselves with the appellation of Philosophers, yet are destitute of the first elements of true philosophy—Lovers of paradoxes, men who maintain expressly that Religion is not necessary to Society, and very nearly that Government itself is a nuisance, that Priests and Clergymen of all descriptions are worse than useless.
Such men the ridicule of any cause which they espouse and the best Witnesses to the goodness of that which they oppose have no small share in the clamours which are raised and in the dissatisfactions which are excited.
While the real object of those clamours, with the persons most active in propaging them, is opposition to the Government, the pretence is opposition to the administration of it. While they are straining every nerve to render it odious, they are profuse in their professions of attachment of it. To oppose avowedly the work of the people would be too barefaced. It would not accord with that system of treacherous flattery which is the usual engine of these pretended “Friends” but real “Betrayers” of the People. Circumstances require that the mode of attack should be changed. The Government is to be good if not excellent but its administration is to be execrable, detestable, a mere sink of corruption, a deep laid plan to overturn the republican system of the Country.
Suspicious of the most flagitious prostitution and corruption in office, of improper connections with brokers and speculations to fleece the community, of the horrid depravity of promoting wars and the shedding of human blood for the sake of sharing collusively in the emoluments of lucrative contracts, suspicions like these are if possible to be thrown upon men, the whole tenor of whose lives gives the lie to them, who before they came into office were never either land-jobbers or stoc[k] jobbers or jobbers of any other kind, who can appeal to their fellow citizens of every party and description to attest that their reputations for probity are unsullied; that their conduct, in all pecuniary concerns, has been nicely correct and even exemplarily disininterested, who it is notorious have sacrificed and are sacrificing the interests of their families to their public zeal, who whenever the necessity of resisting the machinations of the enemies of the public quiet will permit them to retire, will return poorer than they came into office, and will have to resume under numerous disadvantages, the pursuits which they before followed under every advantage. Shame where is thy blush, if detraction so malignant as this can affront the public ear. Integrity where is thy shield, where thy reward, if the poisonous breath of an unprincipled cabal can pollute that good name, which thou incessantly toiled to deserve!
People of America can ye be deceived by Arts like these? Will ye suffer yourselves to be cheated out of your confidence in men who deserve it most? Will ye be the dupes of hypocritical pretenders?
Think for yourselves. Look around you, consult your own experience. If any of you have doubts, listen calmly and dispassionately to the arguments and facts which in the course of the following numbers shall be opposed to the suggestions which would persuade you that the administration of your government has been in the aggregate weak or wicked or both!
